Citation Nr: 1433628	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-09 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an initial compensable rating for hearing loss, both prior to and since July 17, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to July 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in relevant part, granted service connection for left ear hearing loss and assigned a 0 percent (i.e., noncompensable) initial rating for it and denied service connection for right ear hearing loss.  The Veteran appealed that initial rating assigned for his left ear hearing loss.  See Fenderson v. West, 12 Vet. App. 119 (1999).  He also, however, appealed the denial of service connection for right ear hearing loss.

In May 2010 the Board remanded remanded these claims for further development and consideration.  And in an October 2010 rating decision since issued, on remand, the RO additionally granted service connection for right ear hearing loss, so service connection is now in effect for bilateral (meaning left and right ear) hearing loss.  The hearing loss continued to be rated as noncompensable, however, both from October 19, 2005 to July 17, 2010 (when service connection was only in effect for the hearing loss in the left ear), and since July 17, 2010 (when it has been in effect for both ears, so left and right).

In January 2012 the Board remanded these claims (both for an initial rating higher than 0 percent for the left ear hearing loss and for an initial rating higher than 0 percent once the additional hearing loss in the right ear also was determined to be service connected).  As well, the Board remanded an additional claim of entitlement to service connection for posttraumatic stress disorder (PTSD), which since has been granted in a February 2013 rating decision on remand.  The RO assigned an initial 70 percent rating for the PTSD.

A contemporaneous February 2013 Supplemental Statement of the Case (SSOC), however, confirmed and continued the 0 percent rating for the hearing loss.

An even more recent December 2013 rating decision, however, also granted a total disability rating based on individual unemployability (TDIU), as well as special monthly compensation (SMC) on the premise the Veteran is housebound, and Dependents' Educational Assistance (DEA), though proposed to decrease the rating for his Ischemic Heart Disease from 60 to 30 percent.

Also in December 2013, in support of his claim of entitlement to a compensable rating for his hearing loss, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the proceeding is of record.  The Veteran earlier, in March 2010, had testified at another hearing before a different VLJ.  A transcript of that hearing is also of record.  The left ear hearing loss was addressed at both hearings.  The law requires that the VLJ conducting a hearing on an appeal participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  Additionally, when two hearings have been conducted by different VLJs concerning the same issue, the law requires that the Board assign a third VLJ to decide the issue(s) because a proceeding before the Board may be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C.A. § 7102(a) (West 2002); 38 C.F.R. § 19.3 (2013).  The Veteran resultantly was sent a letter on May 15, 2014, offering him an additional hearing before a third VLJ who would be on the panel of VLJs deciding his appeal.  He was advised that, if he did not respond to the letter within 30 days, the Board would assume he did not want a hearing before a third VLJ.  As of this date, the Veteran has not responded, so beyond the allotted 30 days, in turn allowing the Board to proceed with deciding his appeal.



FINDING OF FACT

At worst, the Veteran has Level I hearing loss in his right ear and Level II hearing loss in his left ear.


CONCLUSION OF LAW

The criteria are not met for a compensable initial rating for this service-connected bilateral hearing loss disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), was codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA redefined VA's duties to notify and assist a Veteran in developing a pending claim for VA compensation and other benefits upon receipt of a complete or substantially complete application.  The duty to notify requires that VA apprise the Veteran of the type of information and evidence needed to substantiate his claim, including of whose specific responsibility, his versus VA's, it is for obtaining the necessary supporting evidence.

When the claim is for service connection, these VCAA notice requirements apply to all five elements of the claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007).


This particular claim, however, is for a higher initial rating for the bilateral hearing loss, so concerns this "downstream" issue arising out of the grant of service connection for this disability.  In a situation, as here, where the claim arose in the context of the Veteran trying to establish his underlying entitlement to service connection for the disability, and VA provided him the required notice concerning this underlying issue, and service connection subsequently was granted, the claim as it arose in its initial context has been substantiated, i.e., proven, so the intended purpose of the notice served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional VCAA notice is required for a "downstream" issue, so, here, including as concerning the initial rating assigned for the disability, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather than issuing an additional VCAA notice letter in this situation concerning the "downstream" initial-rating claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a statement of the case (SOC) if the disagreement is not resolved.  And since the RO issued an SOC addressing the downstream claim for a higher initial rating for this disability, also a supplemental SOC (SSOC), which together included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher initial rating, no further notice is required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also requires that VA make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, unless there is no reasonable possibility that such assistance would aid in the substantiation of the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, irrespective of whether the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).


To this end, VA has obtained the Veteran's service treatment records (STRs), 
post-service VA clinical records, and private medical records.  Additionally, he was provided VA audiologic examinations in furtherance of his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case from having the Veteran examined and, indeed, reexamined on remand are adequate to properly rate his hearing loss disability in relation to the applicable rating criteria, as the findings are predicated on a full reading of the medical records in his claims file, objective clinical evaluation (audiogram and Maryland CNC speech recognition test), and his personal statements and recounted history.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran also as mentioned was provided opportunity to set forth his contentions during the hearings in March 2010 and December 2013 before VLJs of the Board.  The presiding VLJs identified the relevant issues at the time of the particular hearing (including in terms of whether the Veteran had service-connected unilateral versus bilateral hearing loss) and discussed the type of evidence and information needed to substantiate the claim.  The hearing therefore complied with 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  According to 38 C.F.R. § 3.103(c)(2), it is the responsibility of the presiding VLJ to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to his position.  In Bryant, the Court held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.


During the hearings, there was no confusion that the Veteran needed to present evidence of an increase in symptomatology regarding the increased-rating claim, as that comprised the bulk of his testimony.  The presiding VLJs questioned him, trying to elicit information regarding the severity of his disability and concerning whether there was any outstanding evidence needing to be obtained.  And in their testimony and back and forth questioning the Veteran and his representative also evidenced their actual knowledge of the type of evidence and information needed to substantiate the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained and that is obtainable.  Hence, no further notice or assistance to him is required to fulfill VA's obligations in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in Veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  If there have been occasions when the disability has been more severe than at others, the Board must accordingly "stage" the rating to compensate the Veteran for his variance.  Fenderson, 12 Vet. App. at 125-26.

As already explained, the Veteran had a 0 percent (noncompensable) rating for his hearing loss prior to July 17, 2010, when only his left ear hearing loss was service connected, but also has continued to have this same rating even since and even now that service connection is additionally in effect for the hearing loss in his right ear, such that he now has service-connected bilateral rather than just unilateral hearing loss.


Evaluations of defective hearing range from 0 to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Sometimes there is an exceptional pattern of hearing impairment.  Namely, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a).  Also, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher number.  That numeral then will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

The Board will now consider the relevant facts.

On VA examination in February 2007, pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
35
30
23
LEFT
15
10
70
80
44

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 98 percent in the left ear.

Those examination results represent Level I hearing loss in the right ear and Level I hearing loss in the left ear.

On examination, the Veteran indicated that he had trouble hearing in the presence of background noise, and he had trouble completing tasks and communicating at work due to hearing problems caused by background noise.  He could not follow conversations with background noise.

On VA examination in December 2007, pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
35
35
24
LEFT
10
5
65
70
38

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.

Those examination results also represent Level I hearing loss in the right ear and Level I hearing loss in the left ear.

On VA examination in July 2010, pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
40
60
70
53
LEFT
50
60
85
90
71

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

Those examination results continue to represent Level I hearing loss in the right ear, but show slightly worse Level II hearing loss in the left ear.

On VA examination in May 2012, pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
45
65
35
LEFT
15
15
75
85
48

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.

Those examination results represent Level I hearing loss in the right ear and Level I hearing loss in the left ear.

An exceptional pattern of hearing loss has not been shown at any time, so Table VI (rather than VIa) has been used throughout to determine the numeric designation of hearing impairment in each ear.  38 C.F.R. §§ 4.85, 4.86.

At worst, then, the Veteran has Level I hearing loss in his right ear and Level II hearing loss in his left.  Applying Level I and Level II hearing loss to Table VII correlates to a 0 percent disability rating.

To reiterate, the ratings for disability compensation for hearing loss are determined by a mechanical (meaning nondiscretionary) application of the criteria in Table VI and Table VII.  See Lendenmann, 3 Vet. App. at 349.  There is no room for discretion.  The evidence, as it stands, indicates the Veteran's service-connected hearing loss - regardless of whether considering it initially as just unilateral or more recently as bilateral - warrants no more than a 0 percent rating throughout the appeal period.  Consequently, this rating must remain in effect and cannot be "staged" inasmuch as he has never met the requirements for a compensable rating for this service-connected disability.  Fenderson, supra. 

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing loss disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the VA examiner in February 2007 noted in essence that the Veteran's bilateral hearing loss impeded work in the presence of excessive background noise.  The Board thus finds that functional impairment has been appropriately considered.

The Court also has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU need not be considered, however, since a TDIU as mentioned already was granted in the December 2013 rating decision on remand.  

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the governing regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this particular case at hand the Board recognizes and has considered decreased auditory acuity and some speech recognition impairment.  But the schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected hearing loss disability.  This disability is not one that is rated by analogy, but, instead, has been evaluated under applicable Diagnostic Code 6100, the schedular rating criteria of which specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns that are not demonstrated in this case, and as measured by both audiologic testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The fact that there may be occupational impact does not render the Rating Schedule inadequate to evaluate the level of disability.  38 C.F.R. §§ 4.1, 4.15.

The first stage of the standard for determining availability of an extra-schedular rating not having been met, the potential application of the next two steps becomes moot.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  

Nevertheless, the Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that he has required frequent hospitalization for his hearing loss.  Indeed, it does not appear from the record that he has been hospitalized at all for this disability, certainly not on what could be considered a frequent or recurrent basis.  Additionally, there is not shown to be evidence of marked interference with his employment due to this particular disability; his TDIU, incidentally, considers the combined effect of his service-connected disabilities on his employability.  There is nothing in the record suggesting his service-connected hearing loss disability markedly impacted his ability to perform his job, when he was working.  Moreover, there is no evidence of an exceptional or unusual clinical picture.  Indeed, in the absence of an exceptional or unusual disability picture under the first Thun factor, marked interference with employment is not sufficient by itself to warrant extra-schedular referral, as the Rating Schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996).

In short, there is nothing in the record indicating this service-connected disability causes impairment in employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In conclusion, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.



ORDER

The claim of entitlement to an initial compensable rating for the service-connected hearing loss is denied.




______________________________	_____________________________
             ERIC S. LEBOFF					JOHN Z. JONES
VLJ, Board of Veterans' Appeals			VLJ, Board of Veterans' Appeals


____________________________________________
KEITH W. ALLEN
VLJ, Board of Veterans' Appeals



Department of Veterans Affairs


